Citation Nr: 0214040	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

Entitlement to service connection for a claimed bilateral 
hearing loss.  

(The issues of service connection for a dental injury, a 
cervical spine disorder and a low back disorder will be the 
subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1980 to June 1984 and in the Army from May 1989 to 
November 1989.  He also served in the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO that denied 
service connection for bilateral hearing loss, a dental 
injury, a cervical spine disorder and a low back disorder.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

The Board notes that the veteran has raised the issue of 
service connection for a mid-back/thoracic spine disorder 
(see veteran's July 2000 statements).  The RO has adjudicated 
claims involving cervical and low back disorders, but not a 
claim involving a thoracic spine disorder.  

As this issue has not been developed by the RO, and as it is 
not inextricably intertwined with the issues currently on 
appeal, it is referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board 
also notes that it is undertaking additional development on 
the claims of service connection for a dental injury, a 
cervical spine disorder, and a low back disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
those issues.  



FINDING OF FACT

The veteran is not currently shown to have a bilateral 
hearing loss disability for VA compensation purposes.  



CONCLUSION OF LAW

The veteran's claim of service connection for bilateral 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.385 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1980 to June 1984 and in the Army from May 1989 to 
November 1989.  He also served in the Army National Guard.  

A careful review of the service medical records shows that on 
an August 1979 physical examination for enlistment purposes, 
an audiological evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  5, 5, 0, 10, and 10 in the right ear; and 5, 0, 0, 0, 
and 5 in the left ear.  

On a May 1984 physical examination for discharge purposes, an 
audiological evaluation revealed the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  10, 5, 10, 15, and 10 in the right ear; and 5, 10, 5, 
5, and 15 in the left ear.  

On an August 1987 physical examination for Officer Candidate 
School (OCS), an audiological evaluation revealed the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  10, 5, 15, 15, and 10 in the 
right ear; and 5, 5, 5, 0, and 15 in the left ear.  

On an November 1987 physical examination for an appointment 
to OCS, an audiological evaluation revealed the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz:  10, 5, 5, 5, and 5 in the right ear; and 15, 
10, 5, 5, and 15 in the left ear.  

In July 1998, the RO received the veteran's claim of service 
connection for bilateral hearing loss.  

On a May 1999 VA audiological examination, the veteran 
reported a history of noise exposure.  An audiological 
evaluation indicated the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  0, 10, 
10, 15, and 20, for an average of 14 in the right ear; and 0, 
5, 10, 5, and 15, for an average of 9 in the left ear.  The 
speech recognition scores, using the Maryland CNC Word List, 
were 96 percent in the right ear and 100 percent in the left 
ear.  The examiner interpreted the audiology results as 
indicating hearing within normal limits in both ears.  

In a February 2000 decision, the RO denied service connection 
for claimed bilateral hearing loss, finding that the 
veteran's claim was not well grounded.  In an April 2000 
statement, the veteran expressed his disagreement with the 
decision, noting that he was an artilleryman and an artillery 
rifle coach and was at times not able to use hearing 
protectors.  

In a November 2001 letter, the RO informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
duties of the VA pursuant to the law.  

In a March 2002 decision, the RO readjudicated the veteran's 
claim pursuant to the VCAA, that is, on the merits and 
without regard to well groundedness.  In an April 2002 
Supplemental Statement of the Case, the RO informed the 
veteran again about the VCAA and the duties of the VA 
pursuant to the law.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326). The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 2002 and March 2002), Statement 
of the Case (in May 2000), and the Supplemental Statement of 
the Case (in April 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  In particular, in 
the November 2001 letter and the April 2002 Supplemental 
Statements of the Case, the RO informed the veteran about 
VA's duties under VCAA, what the evidence must show in order 
to establish service connection for the disability at issue, 
what evidence has been obtained to support his claim, and 
what he could do to help with his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include seeking and 
obtaining an examination in May 1999 regarding the issue at 
hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran claims service connection for bilateral hearing 
loss.  One of the requirements for service connection is that 
the claimed disability currently exists.  Degmetich v. Brown, 
104 F.3d 1328 (1997).  A diagnosis of a condition must be 
made by competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In this case, the service medical records show that a 
bilateral hearing loss disability under the standards of 38 
C.F.R. § 3.385 was not present during military service.  

Furthermore, clinical findings on the audiological evaluation 
conducted by the VA in May 1999 do not show that his current 
bilateral hearing acuity meets the criteria of 38 C.F.R. § 
3.385 regarding the existence of a hearing disability for VA 
compensation purposes.  

There is no other post-service medical evidence showing that 
the veteran has undergone other audiological evaluations or, 
more significantly, that he currently has a hearing loss 
disability.  

In short, there is no medical evidence of record showing a 
bilateral hearing loss disability under the standards of 38 
C.F.R. § 3.385.  A current hearing loss disability under the 
standards of 38 C.F.R. § 3.385 is an essential requirement 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  

As a bilateral hearing loss disability (as defined under the 
regulation) is not currently shown, the claim of service 
connection must be denied by operation of law.  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

